212 F.2d 878
UNITED STATES,v.PRINGLE.
No. 6768.
United States Court of Appeals,Fourth Circuit.
Argued April 12, 1954.Decided May 3, 1954.

L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., for appellant.
David Carliner, Washington, D.C.  (Seymour J. Spelman, Alexander, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order allowing a petition for naturalization on the ground that section 405(a, b) of the Immigration and Nationality Act of 1952, 8 U.S.C.A. § 1101 note, preserved rights acquired as the result of proceedings commenced under the Nationality Act of 1940.  We think that the decision below was clearly right for reasons adequately stated in the memorandum opinion of the District Judge, 122 F.Supp. 90.


2
Affirmed.